Citation Nr: 0940689	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-11 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service in the U.S. Army from August 
1976 to August 1979 and in the U.S. Marine Corps from August 
1982 to August 1999.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in June 2007.  A transcript of the hearing 
has been associated with the record.  

The case was remanded for additional development of the 
record in October 2007, and has been returned to the Board 
for appellate consideration.

The issue of entitlement to service connection for a left 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A back disability was not manifest in service and current 
disability of the back is unrelated to service, to include 
injury therein.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in April 2002 discussed the evidence necessary 
to establish service connection.  The Veteran was asked to 
identify evidence supportive of his claims.  

A May 2003 letter discussed the status of the Veteran's 
claim.  The evidence of record was listed and the Veteran was 
told how VA would assist him in obtaining additional relevant 
evidence.  He was again asked to identify evidence supportive 
of his claims.  

A July 2006 letter included information regarding the manner 
in which VA determines disability ratings and effective 
dates.

A letter dated in January 2007 listed the evidence of record.  
The Veteran was asked to submit any evidence pertaining to 
his claim.  The evidence necessary to establish service 
connection was discussed.  

A November 2007 letter requested that the Veteran submit 
pertinent evidence that had not been previously considered.  
The evidence of record was listed and the Veteran was told 
how VA would assist him in obtaining further relevant 
evidence.  A letter dated in July 2004 discussed the evidence 
necessary to establish service connection.  The evidence of 
record was listed, and the Veteran was told how VA would 
assist him in obtaining additional relevant evidence.  The 
Veteran was advised of the manner in which VA determines 
disability ratings and effective dates.

The Board notes that the most recent notice was provided to 
the Veteran prior to adjudication of his claims.  The content 
of the notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  A VA examination has been 
carried out.  The Board finds that this examination was 
adequate, in that it was conducted by a neutral, skilled 
provider who reviewed the Veteran's history, interviewed the 
Veteran, and discussed relevant findings.  The Veteran and 
his wife have also been afforded the opportunity to testify 
before the undersigned.  Neither the Veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

Service treatment records for the Veteran's first period of 
service are negative for any diagnosis, complaint, or 
abnormal finding pertaining to his back.  On discharge 
examination in August 1979, the Veteran denied arthritis 
rheumatism, or bursitis; bone, joint or other deformity; 
lameness; and recurrent back pain.  The summary of defects 
and diagnoses indicated "none" and the Veteran was 
determined to be qualified for separation.

Records for the Veteran's second period of service indicate 
that he was involved in a motor vehicle accident in July 
1983.  The report of hospitalization from the San Diego Naval 
Hospital indicates that the Veteran had been in an accident 
with his motorcycle.  X-rays revealed normal skull, cervical 
spine, and chest.  A CT scan was also normal.  Physical 
examination revealed moderate lumbar tenderness with straight 
leg raising positive at 30 degrees bilaterally.  

In October 1983, the Veteran presented with complaints of low 
back pain of four months' duration.  The physical examination 
was essentially negative.

In November 1984 the Veteran reported back pain of eight 
months' duration.  He stated that he had lumbar tenderness.  
The provider noted that the Veteran had been in a motor 
vehicle accident in July 1983 and had been diagnosed with a 
basilar skull fracture.  Objective examination was 
unremarkable.  

In January 1985 the Veteran reported a two year history of 
low back pain since a rappelling injury.  The provider noted 
a past diagnosis of anterior wedging of T-13.  Objectively, 
there was no dissymmetry, redness, or edema.  Mild point 
tenderness was noted at the area of previous injury.  There 
was decreased range of motion and increased discomfort with 
toe touching.  Straight leg raising caused discomfort, but 
there were no signs of sciatica.  The assessment was 
musculoskeletal pain due to  old injury.  A subsequent 
January 1985 record reflects the Veteran's report of a two 
year history of mid-thoracic pain secondary to a fall on a 
pack.  Examination revealed full range of motion with 
localized pain at T8-T10.  The Veteran was neurologically 
intact with 5/5 muscle strength.  The assessment was 
mechanical paravertebral pain.  

An April 1986 records review resulted in a finding that the 
Veteran had no medical problems that would prevent him from 
attending training as a drill instructor.  

In July 1986 the Veteran complained of back pain of 
approximately three years' duration.  He stated that it 
seemed to be getting worse, and described it as occurring in 
the middle of his back.  The assessment included back pain 
secondary to possible old injuries.

In January 1989 the Veteran reported mild back pain.  There 
was tenderness at the T6-T8 midline.  The assessment was 
mechanical back pain.  

On periodic examination in April 1994, the Veteran's spine, 
upper extremities, and other musculoskeletal were normal.  At 
that time, the Veteran endorsed painful or trick shoulder or 
elbow but denied recurrent back pain.  The provider noted 
that the Veteran had left shoulder pain with vigorous 
workouts.  

In February 1999 the Veteran reported back pain since 1983.  
The assessment was mechanical low back pain.  

In March 1999 the Veteran complained of left shoulder pain.  
He denied specific injury, but related that he had lifted 
several boxes to head level in the previous week.  The 
assessment was probable left rotator cuff strain.  

On retirement examination in July 1999, the Veteran endorsed 
arthritis, rheumatism, or bursitis; painful or trick 
shoulder; and recurrent back pain or any back injury.  
Clinically, his upper extremities, spine, and other 
musculoskeletal were normal.  The Veteran was determined to 
be qualified for retirement.

A VA X-ray study of the Veteran's lumbosacral spine, 
conducted in March 2000, was negative.  

The Veteran underwent a VA spine examination in January 2001.  
He reported that he fell while on active duty and injured his 
back.  He stated that the incident included a period of 
unconsciousness, and that he was treated conservatively in 
service.  Regarding his left shoulder, he stated that he 
injured it in a rappelling fall and that he was treated 
conservatively in service.  He complained of occasional sharp 
pain.  Examination of the Veteran's back revealed no reflex, 
sensory, or motor deficits of the lower extremities.  
Straight leg raising was negative.  There was tenderness at 
the T12 level in the midline, but no paravertebral spasm.  
The Veteran had pain on flexion.  Examination of his left 
shoulder revealed slight limitation of motion.  There was 
tenderness in the high deltoid area a the acromial tip.  
There was pain on abduction with resistance.  The diagnoses 
were mechanical back syndrome of the thoracic spine and 
impingement syndrome of the left shoulder. The examiner noted 
that X-rays revealed no abnormalities of the shoulder or 
back.  

A June 2001 VA problem list includes left shoulder pain 
status post accident, noting that the Veteran fell from a 
helicopter.  It also lists mid back pain status post 
accident.

A July 2004 VA treatment record notes the Veteran's report of 
a back injury in the Marine Corps.  

Lay statements dated in July 2006 include information 
regarding the Veteran's complaints of back and shoulder pain.  
The Veteran was noted to have taken time off from work due to 
back problems.  

A VA physical therapy note dated in September 2006 indicates 
the Veteran's report of back pain for about eight years.  

During a Gulf War guidelines examination in October 2006, the 
Veteran reported back and shoulder pain.  A shoulder X-ray 
revealed very mild degenerative change.  The examiner opined 
that the Veteran's arthralgias were of unknown etiology and 
were not due to osteoarthritis or inflammatory arthritis.

X-rays taken in February 2007 revealed preserved height of 
the vertebral bodies and disc spaces of the lumbar spine.  
There was normal alignment.  There was mild anterior loss of 
height of the T12 vertebral body and associated mild 
narrowing and anterior osteophytes at T11-T12.  A March 2007 
MRI revealed small left central disc herniation at the L5-S1 
level.  There was no significant central canal stenosis.  

At his June 2007 hearing, the Veteran testified that he 
injured his shoulder and back in a rappelling accident, and 
that he sought immediate treatment from a medic in the field.  
He stated that he also went to sick call and was given bed 
rest and ice packs.  He indicated that his current treatment 
included therapy through VA.  He also noted that he was not 
operating the motorcycle that was involved in the 1983 motor 
vehicle accident.  

A December 2007 statement by the Veteran's VA physician notes 
that the Veteran had been injured in a rappelling accident 10 
years previously that resulted in wedging of T15.  The author 
indicated that since then, the Veteran had experienced 
intermittent back pain that had progressed to involve L5-S1 
with disc herniation and impingement of the S1 nerve root.  
He additionally noted that the Veteran had mild to moderate 
degenerative joint disease in his shoulder and that both 
conditions had a 50 percent or greater chance of being 
unrelated to previous trauma sustained while in service.

A VA examination was carried out in June 2009.  The Veteran's 
history was reviewed.  He stated that he had acute onset of 
low back pain after falling from a rappelling rope.  He 
indicated that he did not seek immediate medical evaluation 
and stated that the acute symptoms resolved, followed by an 
episodic course.  An X-ray study of the lumbar spine was 
unremarkable and stable since the February 2007 study.  The 
diagnoses were herniated disc at L5-S1.  The examiner opined 
that it was less likely than not that the herniated disc was 
caused by or a result of a low back condition in service.  
She noted that the Veteran's service treatment records 
revealed multiple evaluations for axial back pain.  She 
found, however, that current X-rays were inconsistent with an 
alleged posttraumatic process that was initiated in 1984 and 
sustained throughout  the Veteran's active duty service.  She 
indicated that if a posttraumatic process had occurred, he 
would expect moderate to severe structural change to the 
osseous architecture of the vertebra and corresponding 
vertebral joints over a 20 year period.  She noted, however, 
that such posttraumatic changes were absent.  She pointed out 
that the etiology of the Veteran's symptoms were unclear, but 
that there was no compelling objective evidence to suggest 
that his current symptoms were related to service.

Analysis

As an initial matter, the Board notes that the Veteran has 
not asserted that his claimed disabilities are the result of 
combat.  Thus, he is not entitled to application of the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002).

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Upon careful consideration of the foregoing, the Board has 
determined that service connection is not warranted for a 
back disability.  In this regard, the Board acknowledges that 
complaints of low back pain were documented in service, and 
mechanical back pain was assessed.  However, while the 
Veteran endorsed recurrent back pain on retirement 
examination in July 1999, his spine was clinically normal on 
examination.  Moreover, the June 2009 VA examiner concluded 
that the current diagnosis of herniated disc at L5-S1 was not 
related to a low back condition in service.  She stated that 
current X-rays were inconsistent with a posttraumatic process 
initiated in 1984, noting that she would expect to see 
moderate to severe structural change over a 20-year period 
and that such changes were absent.  She concluded that there 
was no compelling objective evidence to suggest that the 
Veteran's current symptoms were related to service.  The 
Board notes that the examiner reviewed the claims file, 
including the service medical records, and discussed the 
relevant findings and the underlying rationale for her 
conclusions.  There is no indication that the examiner was 
not fully aware of the Veteran's medical history or that she 
misstated any relevant fact.  Therefore, the Board finds the 
report of the June 2009 examination to be of great probative 
value regarding the Veteran's claimed low back disability.

The Board has considered the Veteran's statements as to the 
etiology of this disability and notes that he is certainly 
competent to report symptomatology and when it occurred.  In 
addition, his reports are corroborated in this instance by 
the numerous complaints noted in his service treatment 
records.  However, even where a Veteran asserted continuity 
of symptomatology since service, he is not necessarily 
competent to establish a nexus between the continuous 
symptomatology and a current claimed condition.  See Savage 
v. Gober, 10 Vet. App. 488, 495- 98 (1997); see also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  

In this case, a competent health care provider considered the 
Veteran's lay reports, and his complaints during service, but 
ultimately concluded that this claimed disability is not 
related to service.  The Board finds that the opinion of the 
June 2009 VA examiner is the most probative evidence of 
record as to a relationship between the claimed disability 
and service, and it outweighs the evidence of a continuity of 
symptomatology since service.

In summary, the Board has considered the record and the 
Veteran's assertions, and the Board finds that the 
preponderance of the evidence is against the claims of 
entitlement to service connection.  Consequently, the 
doctrine of reasonable doubt is not applicable in the instant 
appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. §  3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

Entitlement to service connection for residuals of a back 
injury is denied.


REMAND

In May 1986 the Veteran complained of progressive left 
shoulder pain for the previous three to four months.  He 
denied trauma.  The assessment was atypical shoulder pain 
versus bursitis.  

On retirement examination in July 1999, the Veteran endorsed 
arthritis, rheumatism, or bursitis; and painful or trick 
shoulder.

On VA examination in June 2009, subacromial bursitis was 
diagnosed.  The examiner noted that the bursitis was an 
overuse injury, the potential causative factors of which 
included muscle deconditioning, muscle imbalance, and/or 
neuromuscular inefficiency.  She also concluded that the 
diagnosis was unrelated to the acute incident in service.  
While she did note that a diagnosis of bursitis was 
entertained in service, she did not provide any discussion of 
whether the current bursitis was related to left shoulder 
complaints in service, to include the suggestion of bursitis.  
Rather, she stated that the current diagnosis was not related 
to a reported acute incident in service.  The Board concludes 
that clarification of this question is necessary.

In light of the above discussion, the Board has concluded 
that additional action is required.  Accordingly, the case is 
REMANDED for the following:

1.  Return the claims file to the 
individual who conducted the June 2009 
examination and request that she address 
the question of whether the currently 
diagnosed left shoulder bursitis is 
related to complaints of left shoulder 
pain in service.  The examiner should 
specifically address the notation of 
atypical shoulder pain versus bursitis in 
made in May 1986.

Following review of the claims file, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's current subacromial 
bursitis is related to any disease or 
injury in service.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examiner's report.

If the June 2009 examiner is not 
available, the Veteran should be 
scheduled for an appropriate VA 
examination to address the questions set 
forth above.

2.  Then readjudicate the Veteran's 
claim.  If the benefits sought on appeal 
remain denied, the Veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


